            Case 2:20-cr-00186-JCM-VCF Document 40
                                                38 Filed 03/01/21
                                                         02/25/21 Page 1 of 4



1    JESS R. MARCHESE, ESQ.
     Nevada bar # 8175
2
     601 S. Las Vegas Boulevard
3    Las Vegas, NV 89101
     (702) 385-5377 Fax (702) 474-4210
4    marcheselaw@msn.com
5
     Attorney for Defendant –BAUTISTA

6

7                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
8                                        ***
9
     UNITED STATES OF AMERICA,           )                   2:20-CR-186-JCM-VCF
10                                       )
11
                                         )
                 Plaintiff,              )             STIPULATION AND ORDER
12                                       )
     v.                                  )
13
                                         )
14   SERGIO BAUTISTA,                    )
                                         )
15               Defendant.              )
     ____________________________________)
16

17           STIPULATION AND ORDER TO CONTINUE REVOCATION HEARING
18
            IT IS HEREBY STIPULATED AND AGREED by and between JESS R. MARCHESE,
19
     ESQ. Counsel for Defendant SERGIO BAUTISTA and STEPHANIE IHLER, Assistant United
20
     States Attorney, that sentencing currently scheduled for March 2, 2021 at 11:00 a.m., be vacated
21
     and reset to a date and time convenient to the court.
22
            This Stipulation is entered into for the following reasons:
23
             1. Counsel for the defendant has spoken to his in-custody client and he has no objection
24

25
                 to the request for continuance.

26           2. Counsel for the defendant has spoken to counsel for the United States and she has no
27
                 objection to the continuance.
28


                                                     -1-
          Case 2:20-cr-00186-JCM-VCF Document 40
                                              38 Filed 03/01/21
                                                       02/25/21 Page 2 of 4



1           3. Counsel for the defense is set to start an invoked jury trial on March 1, 2021 in State
2
               v Rivera C-18-333891-1. Given the pandemic, courtroom trial space in State court is
3
               at a premium and Mr. Rivera’s case must go forward as he has remained in custody
4

5
               for the entirety of his case.

6           4. For all the above-stated reasons, the ends of justice would best be served by a
7              continuance of the Revocation Hearing for approximately thirty (30) days.
8
           This is the first request for continuance filed herein.
9
                  DATED: February 25, 2021
10

11

12
            /S/                                          /S/
13   JESS R MARCHESE, ESQ.                        STEPHANIE IHLER, ESQ.
     601 S. Las Vegas Blvd.                       Assistant United States Attorney
14   Las Vegas, Nevada 89101                      501 Las Vegas Blvd South #5000
     Attorney for Defendant                       Las Vegas, Nevada 89101
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -2-
           Case 2:20-cr-00186-JCM-VCF Document 40
                                               38 Filed 03/01/21
                                                        02/25/21 Page 3 of 4



1    JESS R. MARCHESE, ESQ.
     Nevada bar # 8175
2
     601 S. LV Boulevard
3    Las Vegas, NV 89101
     (702) 385-5377 Fax (702) 474-4210
4    marcheselaw@msn.com
5
     Attorney for Defendant-BAUTISTA

6

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8                                           ***
9
     UNITED STATES OF AMERICA,            )                     2:20-cr-186-JCM-VCF
                                                                2:17-CR-199-JCM-VCF
10                                        )
11
                                          )
                 Plaintiff,               )
12                                        )
     v.                                   )
13
                                          )
14   SERGIO BAUTISTA ,                   )
                                          )
15               Defendant.               )
     ____________________________________)
16

17
                                             FINDINGS OF FACT
18
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
19
     Court finds:
20
            This Stipulation is entered into for the following reasons:
21
             1. Counsels for the defendant has spoken to his in-custody client and he has no
22

23                  objection to the request for continuance.

24           2. Counsel for defendant has spoken to United States’ counsel and she has no objection
25
                    to the continuance.
26
             3. Counsel for the defense is set to start an invoked jury trial on March 1, 2021 in State
27

28
                    v Rivera C-18-333891-1. Given the pandemic, courtroom trial space in State court


                                                        -3-
           Case 2:20-cr-00186-JCM-VCF Document 40
                                               38 Filed 03/01/21
                                                        02/25/21 Page 4 of 4



1               is at a premium and Mr. Rivera’s case must go forward as he has remained in
2
                custody for the entirety of his case.
3
             4. For all the above-stated reasons, the ends of justice would best be served by a
4

5
     continuance of the Revocation Hearing for approximately thirty (30) days.

6           This is the first request for continuance filed herein.
7

8

9                                                 ORDER
10

11          IT IS HEREBY ORDERED that the Hearing currently scheduled for March 2, 2021, at
12
     11:00 a.m., be continued to the       day of__________________________, 2021 at
13    April 5, 2021, at 11:00 a.m., Courtroom 3A, via video conferencing and the parties will
     _receive
        , in courtroom   __.to appear.
               an invitation
14
                        1st
15                                     March
            DATED this ______ day of _____________________, 2021.
16

17                                                ________________________________________
18
                                                  U.S. DISTRICT
                                                DANIEL          JUDGE
                                                        J. ALBREGTS, U.S. Magistrate Judge

19

20

21

22

23

24

25

26

27

28


                                                        -4-
